U NITED S TATES AIR F ORCE
           C OURT OF C RIMINAL APPEALS
                       ________________________

                          No. ACM S32441
                       ________________________

                         UNITED STATES
                             Appellee
                                   v.
                     Matthew J.T. PACHECO
           Senior Airman (E-4), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                       Decided 20 March 2018
                       ________________________

Military Judge: Mark F. Rosenow.
Approved sentence: Bad-conduct discharge, confinement for 3 months,
forfeiture of $1,044.00 pay per month for 3 months, reduction to E-1,
and a reprimand. Sentence adjudged 1 November 2016 by SpCM con-
vened at Hill Air Force Base, Utah.
For Appellant: Lieutenant Colonel Judith A. Walker, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel G. Matt Osborn, USAF; Major Cara J. Condit, USAF; Major
Meredith L. Steer, USAF; Mary Ellen Payne, Esquire.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
Judge SPERANZA delivered the opinion of the Court, in which Senior
Judge HARDING and Judge HUYGEN joined.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
                   United States v. Pacheco, No. ACM S32441


SPERANZA, Judge:
    A military judge sitting as a special court-martial found Appellant guilty,
consistent with his pleas pursuant to a pretrial agreement, of violating a law-
ful general order by wrongfully using salvia and marijuana on separate occa-
sions, in violation of Articles 92 and 112a, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. §§ 892, 912a. 1 The military judge sentenced Appellant to a
bad-conduct discharge, 100 days of confinement, forfeiture of “$1,044.00 pay
per month for 100 days,” reduction to E-1, and a reprimand. Consistent with
the terms of the pretrial agreement, the convening authority approved only
three months of confinement, but otherwise approved the remainder of the
adjudged sentence. 2
   On appeal, Appellant claims the military judge erred by failing to “attach”
documents related to a protective order to Appellant’s record of trial. We dis-
agree with Appellant’s assertion, find no prejudicial error, and affirm.

                                 I. BACKGROUND
    After researching where to buy the “best” brands of salvia near Salt Lake
City, Utah, Appellant purchased and used “Purple Sticky Salvia” with anoth-
er Airman in Appellant’s dorm room. Appellant also smoked marijuana at a
civilian friend’s house. There, Appellant was offered marijuana by a civilian;
he accepted, rolled a “joint,” and smoked the marijuana with an Airman
Basic. Just over one year later, Appellant used marijuana twice while on
leave in California. Appellant documented and shared his California mariju-
ana smoking “story” with other Airmen over the social media application
SnapChat.

                                  II. DISCUSSION
   Investigators utilized a confidential informant to uncover some of Appel-
lant’s misconduct. The Government provided trial defense counsel with re-
dacted copies of investigator notes and the informant’s written statement.

1Appellant pleaded not guilty to providing salvia to another Airman and providing
an underage Airman his driver’s license so that the underage Airman could enter a
nightclub, in violation of Article 134, UCMJ, 10 U.S.C. § 934. This Charge and its two
specifications were withdrawn and dismissed with prejudice in accordance with the
pretrial agreement.
2 The convening authority correctly approved forfeiture of $1,044.00 pay per month
for three months rather than the incorrectly announced and adjudged forfeiture of
$1,044.00 pay per month “for 100 days.”




                                          2
                 United States v. Pacheco, No. ACM S32441


Trial defense counsel sought discovery of the confidential informant’s identity
and unredacted copies of the informant’s written statement and related in-
vestigator notes.
    The Government notified the military judge of this discovery matter and
provided the military judge with redacted copies of the informant’s written
statement and the investigator notes. No relevant motions to compel discov-
ery or production were filed.
   Prior to trial, the parties reached an agreement in which the Government
would not claim privilege under Military Rule of Evidence 507 and would
provide trial defense counsel access to the confidential informant, as well as
unredacted copies of the informant’s statements and the investigator notes,
so long as the military judge issued an appropriate protective order. The
Government notified the military judge of this agreement.
   At trial, after Appellant’s counsel stated that “per the [pretrial agree-
ment] the defense waives all waivable motions” and Appellant pleaded guilty
as described above, the military judge confirmed his understanding of the
parties’ agreement regarding discovery:
       MJ [Military Judge]: In broad terms, it's my understanding
       that the defense counsel is seeking identification of a confiden-
       tial source that was used in the investigation of the accused.
       The trial counsel have previously provided in accordance with
       their discovery obligations to the defense counsel redacted cop-
       ies of [a written statement] as well as a set of agent notes for
       that witness. They simply have not identified who that indi-
       vidual is.
       And as I have mentioned . . . I got notice from the trial counsel
       that there was an agreement between the parties that, with an
       appropriate protective order, the government would not claim
       any privilege under Military Rule of Evidence 507 and be pre-
       pared to provide both the identity and access -- the identity of
       and access to the confidential source that I've mentioned, given
       that [written statement] and produced those agent notes.
       Defense Counsel, have I accurately summarized that or is there
       anything else that you want to add in explaining this legal is-
       sue?
       DC [Defense Counsel]: Yes, Your Honor, you accurately de-
       scribed it.
   The military judge then issued a written protective order that, in perti-
nent part, stated the following:


                                      3
                      United States v. Pacheco, No. ACM S32441


          [T]he government notified the Court of an outstanding defense
          discovery request related to the identification of a confidential
          source used in the investigation of the accused. Trial counsel
          provided the Court a redacted [written statement] and set of
          agent notes for this witness with that notification. During the
          initial Article 39(a), Uniform Code of Military Justice, session
          in this case, the parties confirmed that the defense discovery
          request was outstanding and that the government had made no
          claim of privilege under Military Rule of Evidence 507 related
          to the confidential source’s identity. Pursuant to Article 46,
          UCMJ, and given the consensus of the parties, the Court issues
          the following orders.
          Trial counsel shall release to the defense counsel the identity of
          the confidential source employed by investigators who authored
          the abovementioned statement . . . relating to the subject mat-
          ter of this court-martial . . . .
          Defense counsel and the accused will have access to this infor-
          mation with . . . restrictions. 3
   Trial defense counsel assured the judge that the Defense harbored no con-
cerns with these actions “satisfying [her] discovery request.” Accordingly, the
court-martial recessed, and the confidential informant and the requested un-
redacted material were immediately made available to the Defense.
    The court-martial reconvened less than 30 minutes later with trial de-
fense counsel affirming that she had “enough time during the break to follow
up on that information.” Nonetheless, the military judge called upon Appel-
lant to enter pleas again, in part because “[they] went through that process of
giving [Appellant] additional discovery, [and] the accused always has the
right to reevaluate what he wants to do . . . [the military judge] want[ed] to
give [Appellant] that opportunity one more time.” Appellant once again
pleaded guilty as previously described, pursuant to a pretrial agreement
wherein Appellant waived all waivable motions.
   The military judge admitted and considered a stipulation of fact establish-
ing the essential elements of each offense to which Appellant pleaded guilty.
The military judge conducted an appropriate inquiry with Appellant, found
Appellant’s pleas provident, and convicted Appellant in accordance with his
pleas.


3   The military judge also read this order into the record.




                                             4
                  United States v. Pacheco, No. ACM S32441


    Appellant now claims that the military judge “erred when he failed to at-
tach documents relied on in determining a protective order for a confidential
informant.” Even though Appellant acknowledges “the record of trial does not
state that the military judge reviewed the [statement] or the agent’s notes,”
he concludes that “[i]n ruling in favor of the trial defense counsel the military
judge relied on the redacted [statement] and agent notes.” Therefore, Appel-
lant maintains that “the failure to attach the redacted [written statement]
and the agent notes to the record of trial is a substantial omission because
this [c]ourt is unable to review the basis for the military judge’s protective
order.”
    Appellant alleges that the military judge’s failure to attach these docu-
ments created an incomplete record, which prejudiced him in three respects.
First, the incomplete record prevented him from raising issues pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Second, it denied him
his right to counsel under Article 70, UCMJ, 10 U.S.C. § 870, because his ap-
pellate defense counsel is unable to advise Appellant of potential challenges
regarding the confidential informant. Finally, it deprived him of his right to a
review of his case under Article 66, UCMJ, 10 U.S.C. § 866.
    Appellant accordingly requests we grant relief by setting aside the find-
ings and sentence and ordering a rehearing; approving a sentence limited to
a reprimand, reduction to E-1, confinement for three months, and forfeiture
of $1,044.00 pay per month for three months; or remanding to the convening
authority to ensure a complete and accurate record of trial.
    Whether Appellant’s record is complete is a question of law we review de
novo. United States v. Davenport, 73 M.J. 373, 376 (C.A.A.F. 2014). “A com-
plete record of the proceeding and testimony shall be prepared . . . in each
special court-martial in which the sentence adjudged includes a bad-conduct
discharge, confinement for more than six months, or forfeiture of pay for
more than six months.” Article 54(c)(1)(B), UCMJ, 10 U.S.C. § 854(c)(1)(B).
    A complete record in Appellant’s case must generally include, inter alia, a
verbatim transcript, the charge sheet, the convening order, certain forum re-
quests, the convening authority’s action, any exhibits received in evidence (or
permitted substitute), and any appellate exhibits. Rule for Courts-Martial
1103(c)(1). Matters that must be attached to this record include any special
findings made by the military judge, exhibits marked but not received in evi-
dence, and certain post-trial matters. Id.
    We find no reason why the military judge would have been required to at-
tach the redacted copies of the informant’s written statement and investiga-
tor notes to the record as appellate exhibits or any other designation. Contra-
ry to Appellant’s supposition, the documents did not provide the basis for any


                                       5
                  United States v. Pacheco, No. ACM S32441


decision by the military judge. See United States v. Abrams, 50 M.J. 361, 363
(C.A.A.F. 1999) (finding error when military judge failed to attach personal
counseling records reviewed in camera that were considered as part of basis
to deny defense motion to compel discovery); see also United States v. Embry,
60 M.J. 976, 981 (A. Ct. Crim. App. 2005) (finding error when military judge
did not mark and attach social worker’s intake notes provided to government
over defense objection to the record of trial as an appellate exhibit). The mili-
tary judge issued a protective order at the request of the parties based on
their agreement, not because of the redacted documents or what was con-
tained within them. The military judge’s possession of those documents at the
time he issued the agreed-upon order did not affect the rights of the Appel-
lant and was of no consequence to his court-martial. See id. at 980 (citing
Abrams, 50 M.J. at 364). Consequently, there is no basis for including the re-
dacted documents in the record, and it is complete without them. The mili-
tary judge did not err. 4

                                III. CONCLUSION
    The findings of guilt and the sentence are correct in law and fact and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and sentence are AFFIRMED.



                  FOR THE COURT




                  CAROL K. JOYCE
                  Clerk of the Court




4 Assuming the military judge should have made the redacted documents appellate
exhibits, their omission was insubstantial and did not render Appellant’s record in-
complete. See United States v. Henry, 53 M.J. 108, 111 (C.A.A.F. 2000).




                                         6